DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claims 1 and 17, in lines 9 and 7 respectively, state “determining whether a shape change between a radiation field” but should read --determining whether a shape change between the radiation field--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 17 recite the limitation "the radiation task " in lines 7, 7 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11, 13-16 and 18-20 inherit the same deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 17, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN104117151A), in view of Li (CN104866928B), further referred to as Li.
Regarding claim 1, Chai discloses a system (Page 3 “implemented by using a GPU, a CPU or a distributed cloud computing platform.”) for reconstructing a fluence map (Page 4 “the dose distribution and the dose volume histogram (DVH)” The fluence map is being recognized as a dose distribution.) by obtaining a plurality of radiation tasks based on a radiotherapy plan, each of the plurality of radiation tasks including a radiation field corresponding to the radiation task (Page 4 "The patient will also be treated in stages during the first or previous treatment of a fractionated treatment. Prior to the implementation of such fractional treatment (this fractional treatment), the present invention takes into account the anatomy of the patient during treatment. The structural changes, the original radiotherapy plan is optimized to generate the fractionated radiotherapy plan..." "Introducing a graded guide image: the graded guide image is image information of the patient's tumor and surrounding organs before execution of the fractional treatment..." The images taken for each of the radiation tasks represent the radiation field); for each of the plurality of radiation tasks, determining whether a shape change between a radiation field corresponding to the radiation task and a radiation field corresponding to a preceding radiation task exceeds a shape change threshold (Page 4 "The graded guide image is rigidly registered with the image in the original radiotherapy plan;", "Image deformation registration in fractionated guided images and original radiotherapy plans" The image deformation is the shape change threshold.); and determining a fluence map corresponding to the radiation task based on a first determination result of whether the shape change between the radiation field corresponding to the radiation task and the radiation field corresponding to the preceding radiation task exceeds the shape change threshold (Page 4 "Step 5: According to the image of the divided guide image and the original radiotherapy plan, whether the change of the anatomical structure of the patient exceeds the change threshold, and if so, proceeds to step 6); if not, saves the original radiotherapy plan as the fractionated radiotherapy plan (ie, when The secondary fractional radiotherapy plan) ends; the change threshold in step 5) is 30%. Of course, it can also be set as needed, such as 10%, 15%, 20% or 25%." "Step 6:According to the parameters in the original radiotherapy plan, the dose distribution and the dose volume histogram DVH are recalculated based on the fractionated guide image and the graded outline: the parameters of the original radiotherapy plan, the stepped guide image obtained in step 1), and step 4) The obtained contour is outlined, and the dose distribution is recalculated by the fast dose calculation algorithm, and then the dose volume histogram DVH is calculated; the fast dose calculation algorithm used here is a convolution superposition algorithm or a Monte Carlo algorithm." "Step 7: In conjunction with the original prescription constraint, it is determined whether the radiotherapy plan needs to be modified, that is, whether the dose distribution and the dose volume histogram obtained in step 6) are in accordance with the original prescription constraint, and if not, proceed to step 8); if yes, use the original radiotherapy plan as the score." If the image deformation exceeds the predetermined threshold, the system recalculates the fluence map (dose distribution) and applies that new dose distribution to the radiation treatment plan dose).
Chai does disclose the operations disclosed supra can occur by using a GPU, a CPU or a distributed cloud computing platform, but does not disclose at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions initiates the steps disclosed above. Li teaches a system for optimizing adaptive radiation therapy, with fluence map optimization (Abstract) that utilizes a computer-readable storage medium having stored thereon computer instructions, wherein when the computer instructions are executed by a processor (Claim 20). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Chai, with computer-readable storage medium having stored thereon computer instructions, wherein when the computer instructions are executed by a processor as taught by Li, since such a modification would provide the predictable results of executing the instructions disclosed by Chai on the hardware/software system disclosed by Li without impacting the performance of either system.
Regarding claim 2, Chai further discloses wherein: the first determination result includes that the shape change exceeds the shape change threshold; determining the fluence map corresponding to the radiation task based on the first determination result includes updating the fluence map corresponding to the radiation task (Page 4 "Step 7: In conjunction with the original prescription constraint, it is determined whether the radiotherapy plan needs to be modified, that is, whether the dose distribution and the dose volume histogram obtained in step 6) are in accordance with the original prescription constraint, and if not, proceed to step 8); if yes, use the original radiotherapy plan as the score." "Step 8.2: 8.2）Taking the dose-volume histogram of the original radiotherapy plan as a reference, the weight of each organ in the outline is automatically adjusted, combined with the influence of the transmitted photons of the multi-page collimator and the transmitted photons of the concave-convex groove, and the modified dose calculation algorithm is used to calculate the modified Dose distribution for each subfield;" If the image deformation exceeds the predetermined threshold, the system recalculates the fluence map (dose distribution) and applies that new dose distribution to the radiation treatment plan dose).
Regarding claim 9, Chai further discloses the first determination result includes that the shape change is less than the shape change threshold (Page 2 “Step 7 Determining whether the dose distribution and the dose volume histogram obtained in step 6) meet the original prescription constraints, if not, proceeding to step 8); if yes,”; and the determining the fluence map corresponding to the radiation task based on the first determination result includes designating a fluence map corresponding to the preceding radiation task as the fluence map corresponding to the radiation task (Page 2 “Step 7 …using the original radiotherapy plan as the fractional radiotherapy plan, ending;”).
Regarding claim 17, Chai discloses a method (Page 1, “optimization method”) for reconstructing a fluence map (Page 2 “the dose distribution (Dose Distribution) and the Dose Volume Histogram (DVH) are recalculated”), the method being implemented on a computing device including at least one processor (Page 3 “implemented by using a GPU, a CPU or a distributed cloud computing platform.”), the method comprising: obtaining a plurality of radiation tasks based on a radiotherapy plan, each of the plurality of radiation tasks including a radiation field corresponding to the radiation task (Page 4 "The patient will also be treated in stages during the first or previous treatment of a fractionated treatment. Prior to the implementation of such fractional treatment (this fractional treatment), the present invention takes into account the anatomy of the patient during treatment. The structural changes, the original radiotherapy plan is optimized to generate the fractionated radiotherapy plan..." "Introducing a graded guide image: the graded guide image is image information of the patient's tumor and surrounding organs before execution of the fractional treatment..." The images taken for each of the radiation tasks represent the radiation field); for each of the plurality of radiation tasks, determining whether a shape change between a radiation field corresponding to the radiation task and a radiation field corresponding to a preceding radiation task exceeds a shape change threshold (Page 4 "The graded guide image is rigidly registered with the image in the original radiotherapy plan;", "Image deformation registration in fractionated guided images and original radiotherapy plans" The image deformation is the shape change threshold.); and determining a fluence map corresponding to the radiation task based on a first determination result of whether the shape change between the radiation field corresponding to the radiation task and the radiation field corresponding to the preceding radiation task exceeds the shape change threshold (Page 4 "Step 5: According to the image of the divided guide image and the original radiotherapy plan, whether the change of the anatomical structure of the patient exceeds the change threshold, and if so, proceeds to step 6); if not, saves the original radiotherapy plan as the fractionated radiotherapy plan (i.e., when The secondary fractional radiotherapy plan) ends; the change threshold in step 5) is 30%. Of course, it can also be set as needed, such as 10%, 15%, 20% or 25%." "Step 6:According to the parameters in the original radiotherapy plan, the dose distribution and the dose volume histogram DVH are recalculated based on the fractionated guide image and the graded outline: the parameters of the original radiotherapy plan, the stepped guide image obtained in step 1), and step 4) The obtained contour is outlined, and the dose distribution is recalculated by the fast dose calculation algorithm, and then the dose volume histogram DVH is calculated; the fast dose calculation algorithm used here is a convolution superposition algorithm or a Monte Carlo algorithm." "Step 7: In conjunction with the original prescription constraint, it is determined whether the radiotherapy plan needs to be modified, that is, whether the dose distribution and the dose volume histogram obtained in step 6) are in accordance with the original prescription constraint, and if not, proceed to step 8); if yes, use the original radiotherapy plan as the score." If the image deformation exceeds the predetermined threshold, the system recalculates the fluence map (dose distribution) and applies that new dose distribution to the radiation treatment plan dose).
Chai does not disclose at least one storage device. Li optimized method (Abstract) for adaptive radiation therapy, with fluence map optimization (Abstract) that utilizes a computer-readable storage medium having stored thereon computer instructions, wherein when the computer instructions are executed by a processor (Claim 20). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Chai, with computer-readable storage medium as taught by Li, since such a modification would provide the predictable results of executing the instructions disclosed by Chai on the hardware/software system disclosed by Li without impacting the performance of either system.
Regarding claim 18, Chai further discloses wherein: the first determination result includes that the shape change exceeds the shape change threshold; determining the fluence map corresponding to the radiation task based on the first determination result includes updating the fluence map corresponding to the radiation task (Page 4 "Step 7: In conjunction with the original prescription constraint, it is determined whether the radiotherapy plan needs to be modified, that is, whether the dose distribution and the dose volume histogram obtained in step 6) are in accordance with the original prescription constraint, and if not, proceed to step 8); if yes, use the original radiotherapy plan as the score." "Step 8.2: 8.2）Taking the dose-volume histogram of the original radiotherapy plan as a reference, the weight of each organ in the outline is automatically adjusted, combined with the influence of the transmitted photons of the multi-page collimator and the transmitted photons of the concave-convex groove, and the modified dose calculation algorithm is used to calculate the modified Dose distribution for each subfield;" If the image deformation exceeds the predetermined threshold, the system recalculates the fluence map (dose distribution) and applies that new dose distribution to the radiation treatment plan dose).
Regarding claim 20, Chai further discloses the first determination result includes that the shape change is less than the shape change threshold (Page 2 “Step 7 Determining whether the dose distribution and the dose volume histogram obtained in step 6) meet the original prescription constraints, if not, proceeding to step 8); if yes,”; and the determining the fluence map corresponding to the radiation task based on the first determination result includes designating a fluence map corresponding to the preceding radiation task as the fluence map corresponding to the radiation task (Page 2 “Step 7 …using the original radiotherapy plan as the fractional radiotherapy plan, ending;”).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN104117151A) and Li (CN104866928B) as applied to claims 1 and 2, and further in view of Han (US9550075B2).
Regarding claims 8 and 19, neither Chai nor Li disclose updating the fluence map corresponding to the radiation task comprises: obtaining an EPID image corresponding to the radiation task; and determining the fluence map corresponding to the radiation task by converting the EPID image corresponding to the radiation task. Han discloses updating the fluence map corresponding to the radiation task comprises: obtaining an EPID image corresponding to the radiation task (Abstract “that includes imaging a calibration photon beam and a treatment beam using an EPID imager”); and determining the fluence map corresponding to the radiation task by converting the EPID image corresponding to the radiation task (Abstract “deconvolving the corrected EPID images using a Monte Carlo simulated EPID response kernel, the deconvolved corrected EPID images provide a primary photon fluence map, reconstructing a relative dose map using the primary photon fluence map convolving with a Monte Carlo simulated pencil-beam dose distribution kernel, and generating an absolute dose map using cross calibration to a 10×10 cm2 square field that is compared with a planned dose distribution for QA analysis.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system and method as taught by Chai and Li, with obtaining an EPID and determining the fluence map from said obtained EPID as taught by Han, since such a modification would provide the predictable results of utilizing a well-known in the art method to efficiently obtain a fluence map via an EPID. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN104117151A) and Li (CN104866928B) as applied to claim 1, and further in view of Voronenko (US20180345042A1).
Regarding claim 10, neither Chai nor Li disclose determining a target fluence map by combining a plurality of fluence maps corresponding to the plurality of radiation tasks. Voronenko discloses it is known to update a cumulative fluence map by calculating the delivery fluence map based on the delivery instructions and adding that value to the cumulative fluence map to get an updated does. This process is repeats for a plurality of radiation firing process as disclosed in paragraph [0014]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Chai and Li, with obtaining the cumulative fluence map by calculating delivery fluence maps for each radiation task and adding the calculated delivery fluence maps to the cumulative fluence map  as taught by Voronenko, since such a modification would provide the predictable results of using the obtained EPID fluence maps to calculate the total dose fluence maps over the total of radiation task. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN104117151A) and Li (CN104866928B) as applied to claim 1, and further in view of Claesson (US20130034211A1).
Regarding claim 11, neither Chai nor Li disclose the radiation field is formed by a plurality of leaves or jaw blades of a collimator at different positions and the shape change includes a movement of at least one of the plurality of leaves or jaw blades. Claesson discloses a multi-leaf collimator can thus be used to deliver a radiation field with a desired outline (Paragraph [0012]) and that MLC-based intensity modulation of this type is referred to as "IMRT", "Intensity Modulated Radio Therapy". It can be delivered as "Step-and-shoot" IMRT, which means that while the leaf pairs are being moved between discrete positions, the beam is turned off, or as "Dynamic" IMRT which means the leaves are moving continuously with the beam on throughout the entire delivery session (Paragraph [0016]). It should be noted that the forming of the radiation field via and MLC leaves or jaws and the shape change to radiation field by moving the leaves or jaws is well known in the art and the presented prior art is merely an example. Therefore it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Chai nor Li, with shaping the radiation field via collimator leaves or jaws and changing the shape of the radiation field by moving the leaves or jaws as taught by Claesson, since such a modification would provide the predictable results of applying a well-known in the art technology and method for radiation field shaping. 

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a system configured to determine a movement change of the radiation field and determining a fluence map based on if the movement change of the radiation field exceeds a threshold, in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791